EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. Merrick (Reg. No. 43,801) on September 9, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:

1. (Currently Amended) A display device, comprising:

a display panel;

a first sound generator disposed on a surface of the display panel, wherein the 

first sound generator vibrates the display panel to output a first sound; 

a first vibration damping member disposed between the display panel and the 

first sound generator, wherein the first vibration damping member reduces a vibration

displacement of the display panel;

blocking members disposed on the surface of the display panel and disposed to 

surround the first sound generator, wherein the blocking members define a first area in 

which the first sound generator is disposed in a plan view; and

a lower chassis disposed on the surface of the display panel, where a through 
hole is defined in the lower chassis, wherein the through hole is in the first area in the 

plan view.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
September 10, 2022